DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 10 June 2022.  In view of this communication and the amendment concurrently filed, claims 1-5, 12-18, 25-30, and 38-39 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 10 June 2022, have been fully considered and are persuasive.
The Applicant’s first argument (page 8, lines 12-16 of the Remarks) states that claims 13, 26, and 39 have been amended to overcome the previous grounds of objection thereto.  This argument is persuasive and said grounds have been withdrawn.
The Applicant’s second argument (page 8, line 17 to page 11, line 22 of the Remarks) states that the prior art does not disclose the amended limitations of independent claims 1, 14, and 27; specifically, the plurality of linear slideways disposed on the carriage and their associated linear slide bearings.  Since neither Heidelberg, Bailey, nor any other prior art reference discloses these new limitations, this argument is persuasive and the previous grounds of rejection are withdrawn.
The Applicant’s third argument (page 11, lines 22-27 of the Remarks) states that the remaining claims are allowable by virtue of their dependency on one of the above independent claims.  This argument is persuasive and all previous grounds of rejection have now been withdrawn.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1-5, 12-18, 25-30, and 38-39 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, linear motor/generator/transmission (LMGT) system, comprising: 
a guideway including guide rails; 
a carriage configured to travel along the guideway in a first direction; 
a plurality of stator cores and coils disposed along the length of the guideway, each phase of the plurality of stator coils including sets of at least three coils; 
a respective set of parallel non-twisted wires with electronic switches for connecting the parallel non-twisted wires of each phase of the three or more stator coils all in series, all in parallel, or in a combination of series and parallel; 
a plurality of linear slideways disposed on the carriage and extending in a second direction at least substantially perpendicular to the first direction; and 
at least two magnet bars adjacent to each other in the second direction, each one of the at least two magnet bars with alternating pole magnets, each successive magnet of each magnet bar mounted in front of the other in the first direction, 
wherein each of the at least two magnet bars have a plurality of linear slide bearings, the plurality of linear slide bearings disposed on a side opposite to the alternating pole magnets and engaged with the plurality of linear slideways slidably mounted to the carriage, 
the at least two magnet bars sliding parallel to and on either side of a longitudinal centerline of the carriage guided by the plurality of linear slideways such that, when adjacent to the centerline and each other, the at least two magnet bars are positioned over the stator coils and configured to be slidably translated away from each other and away from the center line of the carriage to a position where the at least two magnet bars are not over the stator coils.
Regarding claim 14, and all claims dependent thereon, the prior art does not disclose, inter alia, a linear motor/generator/transmission (LMGT) system, comprising: 
a guideway with parallel rails; 
a plurality of stator cores and stator coils evenly disposed along the length and in the center of the guideway; 
a carriage configured to travel along the guideway in a first direction; 
a plurality of linear slideways disposed on the carriage and extending in a second direction at least substantially perpendicular to the first direction; and 
at least two magnet bars adjacent to each other in the second direction, each one of the at least two magnet bars with alternating pole magnets, each successive magnet of each magnet bar mounted in front of the other in the first direction, 
wherein each of the at least two magnet bars have a plurality of linear slide bearings, the plurality of linear slide bearings disposed on a side opposite to the alternating pole magnets and engaged with the plurality of linear slideways slidably mounted to the carriage, 
the at least two magnet bars sliding parallel to and on either side of a longitudinal centerline of the carriage guided by the plurality of linear slideways such that, when adjacent to the centerline and each other, the at least two magnet bars are positioned over the stator coils and configured to be slidably translated away from each other and away from the center line of the carriage to a position where the at least two magnet bars are not over the stator coils.
Regarding claim 27, and all claims dependent thereon, the prior art does not disclose, inter alia, a linear motor/generator/transmission (LMGT) system, comprising: 
a guideway with parallel rails; 
a plurality of stator cores and stator coils evenly disposed along the length and in the center of the guideway, wherein each phase of the plurality of stator coils includes, in sets of three or more coils, a respective set of parallel non-twisted wires with electronic switches for connecting the parallel non-twisted wires of each phase of the three or more stator coils all in series, all in parallel, or in a combination of series and parallel; 
a carriage configured to travel along the guideway in a first direction; 
a plurality of linear slideways disposed on the carriage and extending in a second direction at least substantially perpendicular to the first direction; and 
at least two magnet bars adjacent to each other in the second direction, each one of the at least two magnet bars with alternating pole magnets, each successive magnet of each magnet bar mounted in front of the other in the first direction, the at least two magnet bars having a plurality of linear slide bearings, the plurality of linear slide bearings disposed on a side opposite to the alternating pole magnets and engaged with the plurality of linear slideways.
While the prior art discloses sets of magnet bars which are slidably engaged with the stator, these magnet bars are not disposed adjacent to one another in a direction perpendicular to the movement direction, nor are they mounted on pluralities of linear slideways and linear slide bearings as recited in the claims above.  Therefore, the prior art neither anticipates nor renders obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834